DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-205849, filed on 10/21/2018.
STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status………………………..………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 5

	

Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 6/29/2021.Claims 1-10 are pending. In response to Amendment, the previous rejection of Claims 1-4 and 10 under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2018/0068171) and Barnes et al. (US 2009/0326383) and claims 8-9 under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2018/0068171) and Barnes et al. (US 2009/0326383), and further in view of Sun (US 5,790,188) are withdrawn.
				
				Allowable Subject Matter 
Claims 1-10 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 

	Barnes teaches a wavelength detecting section acquiring a wavelength and an intensity of the reflected light from the video signals (where the wavelength detecting section is “This spatial separation allows the relative intensities of the component wavelengths in the spectrum to be obtained and recorded, e.g., using a detector such as a charge-coupled device (CCD) or other appropriate sensor that generates a 
	Srinivasan teaches wherein the wavelength detecting section acquires wavelengths and intensities in a color space in which the three wavelengths in the infrared region are replaced with red, green, and blue in a visible light region (where the wavelengths replaced with RGB is “The camera 14 may include a still camera (e.g., camera configured to capture still photographs) or video camera (e.g., cameras configured to capture moving images comprised of a plurality of frames). The camera 14 may be configured to operate using light in the visible spectrum or with other portions of the electromagnetic spectrum (e.g., but not limited to, the infrared spectrum, ultraviolet spectrum, etc.)” and “Upon 
None teaches:
a wavelength difference calculating section that detects a difference between the wavelength of reflected light from the measurement target area at the first time and the delayed wavelength of reflected light at the second time and a pulse wave detecting section detecting, as a pulse wave, a change in the detected difference
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claim 10 is allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.  .
Mr. Nay Maung can be reached on 571-272-7882 the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/      Primary Examiner, Art Unit 2664